                      Case 2:09-cv-00141-JCM-BNW Document 196 Filed 06/17/20 Page 1 of 1



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7      MICHAEL E. CLARK,                                    Case No. 2:09-CV-141 JCM (BNW)
                 8                                           Plaintiff(s),                     ORDER
                 9             v.
               10       ADRIAN GUERRERO,
               11                                          Defendant(s).
               12
               13             Presently before the court is plaintiff Michael E. Clark’s motion to continue. (ECF No.
               14      194). Plaintiff’s counsel, Ms. Telia U. Williams, represents that COVID-19 has increased her
               15      caseload, which impedes her ability to prepare for the evidentiary hearing currently scheduled for
               16      June 23, 2020. Id. Further, Ms. Williams needs further documents from University Medical
               17      Center to prepare for the hearing because the records she received to date have been nonresponsive
               18      to her requests. Id. Finally, Ms. Williams will be out of town on June 23 due to personal family
               19      commitments. Id. Plaintiff does not object to the continuance. Id.
               20             Good cause appearing, the court grants plaintiff’s motion to continue. The evidentiary
               21      hearing currently scheduled for June 23, 2020, at 10:00 a.m. is hereby RESCHEDULED to
               22      September 15, 2020, at 10:00 a.m. in courtroom 6A.
               23             Accordingly,
               24             IT IS SO ORDERED
               25             DATED June 17, 2020.
               26
                                                                    __________________________________________
               27                                                   UNITED STATES DISTRICT JUDGE

               28

James C. Mahan
U.S. District Judge
